Citation Nr: 1824059	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression; to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in February 2017, the Veteran submitted a formal claim for service connection for PTSD; however, pursuant to Clemons v. Shinseki, the Veteran's September 2010 claim contemplates any psychiatric disorder, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Albuquerque, New Mexico.  

In August 2017, the Board remanded the matter for additional development.  Unfortunately, further action is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, including depression and PTSD, which he says is related to his experiences during his 1978-1979 tour of duty at U.S. Marine Barracks, Guantanamo Bay, Cuba.  For the reasons that follow the Board finds that further development of the claim is needed.

To recap, during his April 2017 Travel Board hearing the Veteran testified that his commanding officer in Cuba, as well as a military psychiatrist in Cuba, told him that he was "displaying concentration problems, hypervigilance problems, a preoccupation with weapons, [sic] and what Vietnam veterans call the 1000 yard stare."  Transcript, p. 6.  The Veteran testified that he feared for his life because of hostilities that were going on during his tour of duty in Cuba.  Board Hearing Transcript, p. 13.  He also provided a detailed statement in support of his claim for PTSD, in which he described a particular incident wherein he and his comrades were fired upon by combatants and he returned fire, and recalled that "after that night my superiors were fearful of me and sent me to psychiatric treatment."  He added that "as a result of that event, my sleeping is erratic. I live isolated and defensive. I am usually armed everywhere I go. I sleep with guns in my bed. I will not hesitate to use them."  See February 2017 statement from Veteran.  See also VA Psychotherapy records dated in January 2017, which document the Veteran as reporting that he had recently purchased two short barrel 9 mm semiautomatic rifles (Tech 9s) and two 9 mm pistols (Glock 19s), and averred " I just don't feel comfortable being unarmed."  

Military records describe the Veteran as "dangerous;" so much so that the Veteran was returned from his duty station in Guantanamo Bay, Cuba, for discharge.  See December 1978 Psychiatric Clinic record.  According to the active duty psychiatrist, the Veteran had the ability to be dangerous; had made several vague threats about the violent and predatory traits that would arise in the future if the continued stress of the Marine corps was not interrupted; and could, through a pre-meditated act, cause harm to others.  See STR dated December 19, 1978.The Veteran was ascribed as having a "personality profile" of "schizoid personality" by an active duty psychiatrist.  Id.

In its August 2017 remand, the Board observed that the Veteran had a confirmed DSM-5 diagnosis of PTSD by a VA psychiatrist (see May 2017 opinion from VA psychiatrist that the Veteran's symptoms "meet full DSM-5 diagnostic criteria for posttraumatic stress disorder"); and that the Veteran had articulated a credible in-service stressor in which he and his comrades were fired upon by combatants and he returned fire during his 1978-1979 tour of duty at U.S. Marine Barracks, Guantanamo Bay, Cuba.  The Board then remanded the matter, pursuant to 38 C.F.R. § 3.304(f)(3), specifically for an opinion as to "whether it is at least as likely as not that the Veteran's PTSD is related to the events that occurred during the Veteran's tour of duty at Guantanamo Bay, Cuba."  See 38 C.F.R. § 3.304(f)(3), providing that "service connection for PTSD is warranted if a stressor claimed by a veteran is related to the veteran's s fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  . . . Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

In September 2017, the Veteran was afforded a VA PTSD examination, which was done by a contract/QTC psychologist.  Unfortunately, the examiner, who noted that the Veteran was taking prescribed psychotropic medications, said that the Veteran did not meet DSM-5 criteria for a diagnosis of PTSD.  This is problematic since the Veteran continues to be treated (with medication and psychotherapy) for PTSD.  See, e.g., VA psychiatric treatment records dated in August 2017.  Moreover, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The examiner did not provide the requested opinion.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

As for an acquired psychiatric disorder other than PTSD, the examiner opined "All diagnoses found on examination today are less likely than not due to service."  See September 2017 examination report, p. 11.  However, the examiner did not state whether the "diagnoses found on examination today" included the acquired psychiatric disorders of bipolar disorder and panic disorder with agoraphobia for which the Veteran is currently being treated.  See VA psychiatric treatment records dated in May 2017.  Indeed, after noting that the Veteran had "past" diagnoses of Bipolar II disorder and Panic disorder with agoraphobia, the examiner did not comment further on these disorders.  An opinion with a rationale regarding the Veteran's psychiatric disorders, other than PTSD, but including a bipolar disorder and panic disorder with agoraphobia is needed.  VA medical records currently show that the Veteran receives treatment for several disorders.  

Finally, and with regard to the claim of depression (see, e.g., VA's June 29, 2016 positive screen for depression), the September 2017 examiner's remarks regarding this disorder conflict one to another, thus making it unclear as to whether the Veteran does in fact have a current diagnosis of depression that began during active duty service (including as superimposed over the Veteran's schizoid personality disorder), or that relates back to active duty service.  See, e.g. See comment in September 2017 examination report, p 11: "None of the veteran's diagnosed conditions are caused by the depression during service;" contrasted by the examiner's comment at p. 12: "The veteran does not have a diagnosis of depression, to include PTSD that is due to depression during service;" contrasted by further comment at p. 12: "The veteran's depression is an extension of his Personality Disorder."

For the foregoing reasons, additional development is needed.  

On remand the claims file should be updated to include VA mental health records dated after August 2017.

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA mental health records dated from August 2017, with the claims file.

2.  Ascertain the Veteran's current physical residence (see VA medical records dated in August 2017, which indicate that the Veteran has moved to Florida), and then schedule the Veteran for a VA PTSD examination by a psychiatrist or a psychologist, or a psychiatrist or a psychologist with whom VA has contracted.  To the extent possible, the examination should be conducted by a new psychiatrist or psychologist.  

The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military experiences (especially events that occurred during the Veteran's tour of duty in Cuba) and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment and identification of all psychological disorders, the examiner is requested to opine as to

a. Whether it is at least as likely as not that the Veteran's PTSD (clinically confirmed by a VA psychiatrist in May 2017) is related to the events that occurred during the Veteran's tour of duty at Guantanamo Bay, Cuba.  

b. Whether it is at least as likely as not that a current psychiatric disorder found on examination or at any other time during the appeal period, including bipolar disorder, panic disorder with agoraphobia, and anxiety disorder (but not schizoid personality), began during active duty service (including as superimposed over the Veteran's schizoid personality disorder), or is related to active duty service.  

3.  After completion of the above, readjudicate the appeal.  If the benefit sought is not granted, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

